Moyer, C.J.,
dissenting.
{¶ 24} I respectfully dissent from the majority opinion with respect to the sanction imposed on respondent. The board recommended that respondent be suspended from the practice of law for one year and that the last six months of the suspension be stayed on conditions. While the majority has concluded that the board’s recommendation was appropriate, I disagree and would impose a stricter sanction on respondent.
{¶ 25} In total, respondent was charged with 13 violations of the Disciplinary Rules in seven different cases. Respondent’s instances of misconduct were varied, frequent, and offensive to the profession and the public we serve. In the ten years that he has been admitted to the practice of law in Ohio, respondent has *318engaged in a pattern of misconduct. Respondent stipulated to the following violations:
William G. Chris and Aison J. Pfeister, for relator.
Edward P. Markovich, pro se.
{¶ 26} • Misfiling necessary paperwork in a probate case, resulting in a show-cause order against his client, to which he did not respond;
{¶ 27} • Attempting to limit his liability for his misconduct by offering to refund money to his client in exchange for her dismissing her grievance complaint;
{¶ 28} • Misrepresenting an opposing party’s agreement in a voluntary-dismissal entry to the court and then taking more than a year to correct the entry;
{¶ 29} • Violating a civil protection order, intending to intimidate a person to gain an advantage for his client;
{¶ 30} • Neglecting his client in a guardianship case by failing to file documents in court and to respond to her inquiries, requiring his client to finally file the necessary documents herself;
{¶ 31} • Retaining a $15,000 loan from his client, who was also his sister-in-law, without gaining her fully informed consent;
{¶ 32} • Commingling his personal funds with entrusted client funds; and
{¶ 33} • Improperly questioning witnesses, disobeying court rulings, and failing to interact with opposing counsel professionally, resulting in a citation for contempt from a judge of a common pleas court.
(¶ 34} Respondent’s misconduct was extensive: he has repeatedly violated his duties to the legal profession, the public, and the courts. Therefore, respondent’s misconduct warrants a stronger sanction. I would suspend respondent from the practice of law for one year, with no time stayed.
O’Connor, J., concurs in the foregoing opinion.